Gaynor, J.:
The evidence of the husban'd given in supplementary proceed? ings was offered by the plaintiff on the theory that it was an admission by this defendant, for the reason that she(did not contradict it. when she heard her husband give it before the referee. The rule of admission by- silence of the truth of statements made in one’s presence extends only to cases where the court can say that the natural and reasonable inference from silencé is admission, and for that reason it does, not extend to evidence given in judicial proceedings.- It is not to be expected that one will gel up and contradict a witness on the stand, or that he will do more than answer questions if. he be subsequently called as a. witness himself (1 Greenl. Ev.-§ 197, and notes). That the tribunal is not a high or imposing one does not make a difference. The same orderly course of procedure belongs there. I suppose, also, that coverture may stand in the way of the- rule applying, for it would hardly be natural and reasonable for a wife to get up in court and brand her husband as a perjurer. Indeed', if she even chides him on getting home it.will only be out of the same love and affection which made her naturally and reasonably keep still in court. Every Woman is not a Jeanie Deans. •
The judgment should be affirmed.
Jenks, Rich and Miller, JJ., concurred; Hooker, J., read for reversal. ~ ■